Name: Commission Regulation (EC) NoÃ 444/2007 of 23 April 2007 amending Council Regulation (EC) NoÃ 41/2007 as regards catch limits for the stock of herring in ICES zones I and II
 Type: Regulation
 Subject Matter: fisheries;  international law
 Date Published: nan

 24.4.2007 EN Official Journal of the European Union L 106/22 COMMISSION REGULATION (EC) No 444/2007 of 23 April 2007 amending Council Regulation (EC) No 41/2007 as regards catch limits for the stock of herring in ICES zones I and II THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to Council Regulation (EC) No 41/2007 of 21 December 2006 fixing for 2007 the fishing opportunities and associated conditions for certain fish stocks, and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required (1), and in particular Annex IB thereto, Whereas: (1) Regulation (EC) No 41/2007 fixes for 2007 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required. (2) Pursuant to consultations between the Community, the Faroe Islands, Iceland, Norway and the Russian Federation on 18 January 2007, an agreement on the fishing opportunities for the Atlanto-Scandian (Norwegian spring-spawning) herring stock in the north-east Atlantic was reached. The overall catch limitation for 2007 is fixed at a level of 1 280 000 tonnes in full conformity with the scientific advice from the International Council for the Exploration of the Sea (ICES). That agreement should be implemented into Community law. (3) Regulation (EC) No 41/2007 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex IB to Regulation (EC) No 41/2007 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 April 2007. For the Commission Joe BORG Member of the Commission (1) OJ L 15, 20.1.2007, p. 1. ANNEX In Annex IB to Regulation (EC) No 41/2007 the entry concerning the species Herring in EC and international waters of ICES zones I and II is replaced by the following: Species : Herring Clupea harengus Zone : EC and International waters of I and II HER/1/2. Belgium 30 Denmark 28 550 Germany 5 000 Spain 94 France 1 232 Ireland 7 391 The Netherlands 10 217 Poland 1 445 Portugal 94 Finland 442 Sweden 10 580 United Kingdom 18 253 EC 83 328 Norway 74 995 (1) TAC 1 280 000 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Article 5(2) of Regulation (EC) No 847/96 applies. Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified: Norwegian waters north of 62 °N and the fishery zone around Jan Mayen (HER/*2AJMN) Belgium 30 () Denmark 28 550 () Germany 5 000 () Spain 94 () France 1 232 () Ireland 7 391 () The Netherlands 10 217 () Poland 1 445 () Portugal 94 () Finland 442 () Sweden 10 580 () United Kingdom 18 253 () () When the sum of the catches of all Member States have reached 74 995 tonnes no further catches shall be permitted. (1) Catches taken against this quota are to be deducted from Norway's share of the TAC (access quota). This quota may be fished in EC waters north of 62 °N. Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified: Norwegian waters north of 62 °N and the fishery zone around Jan Mayen (HER/*2AJMN) Belgium 30 () Denmark 28 550 () Germany 5 000 () Spain 94 () France 1 232 () Ireland 7 391 () The Netherlands 10 217 () Poland 1 445 () Portugal 94 () Finland 442 () Sweden 10 580 () United Kingdom 18 253 () () When the sum of the catches of all Member States have reached 74 995 tonnes no further catches shall be permitted. (2) When the sum of the catches of all Member States have reached 74 995 tonnes no further catches shall be permitted.